Title: Louis H. Girardin to Thomas Jefferson, 20 February 1819
From: Girardin, Louis Hue
To: Jefferson, Thomas


          
            Dear and respected Sir,
            Staunton, febry 20th, 1819
          
          Mr Simon Chaudron, a Gentleman probably better known to You by his talents than by his misfortunes, but recommended by both to those who feel and think like You, has enclosed to me the letter which I now take the liberty to transmit to You. The following extract from his letter to me on the subject, will point out to You a wish that his modesty and his fear to be deemed obtrusive has have prevented him  from explicitly expressing to Yourself:
          “J’ai besoin d’un mot de vous à Mr Jefferson. Je vous envoye ouverte la lettre que Je lui écris.—Veuillez l’apostiller, s’il doit la lire;, ou la détruire, Si vous pensez qu’elle doive lui déplaire. Il ne faut pas troubler le repos d’un sage; mais il me semble qu’il suffiroit qu’il me  souhaitât le bonheur pour que Je l’obtinsse.”
          “On me reserve une petite place dans le Comté où Je vais. Je suis à peu près sûre qu’elle m’est dévolue;  mais Je croirois la mériter, si Je possédois la plus petite marque de bienveillance, tracée de la main du grand homme.”
          I think with Mr Chaudron that your repose ought to be undisturbed; yet, I am sure that whenever You can pour into the wounds of an unfortunate a drop of that balm which flows from Your heart and Your pen, You are not disposed to complain of obtrusion, especially, when Your kindness is claimed for the deserving.—I conceive that a few friendly lines from You to Mr Chaudron would eminently conduce to his success.—What the petite place to which he alludes is, I can not conjecture; but my sympathy and regard for him, and my consciousness of your philanthropy, induce me to solicit for him Your benevolence.—He is in Philada, preparing for his intended removal.
          I thank You very sincerely for the loan of Botta. I have commenced the task—but they wish me to print, in the P. folio, as specimens, translations of the speeches supposed by the Historian to have been delivered in Congress for and against the declaration of Independence. This must depend on Your having it in your power to lend me the vole which contains those speeches.
          I congratulate You, and Your beloved Country, on the Act respecting the establishment of an University. This is a great step towards a great and good work.
          
            Accept my ardent wishes for the continuance of Your health; and my very respectful Salutations.
            L. H. Girardin
          
        